Cite as 2015 Ark. App. 14

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-14-509


                                                 Opinion Delivered   January 14, 2015
FRANK BEMIS PLEDGER
                              APPELLANT          APPEAL FROM THE MILLER
                                                 COUNTY CIRCUIT COURT
                                                 [NO. 46CR-13-184]
V.
                                                 HONORABLE KIRK DOUGLAS
                                                 JOHNSON, JUDGE
STATE OF ARKANSAS
                                 APPELLEE        REBRIEFING ORDERED; MOTION
                                                 TO WITHDRAW DENIED



                          PHILLIP T. WHITEAKER, Judge

       Appellant Frank Pledger was convicted by a Miller County jury of residential burglary

and was sentenced as a habitual offender to forty years in the Arkansas Department of

Correction. Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(k) of the

Rules of the Arkansas Supreme Court and Court of Appeals, Pledger’s attorney has filed a

motion to withdraw as counsel on the ground that the appeal is wholly without merit. The

motion is accompanied by an abstract, brief, and addendum purporting to list all adverse

rulings and to explain why each adverse ruling is not a meritorious ground for reversal.

However, we must deny counsel’s motion to withdraw because counsel has failed to abstract

and address all rulings adverse to Pledger and has failed to submit an addendum that complies

with the requirements of the Rules of the Arkansas Supreme Court and Court of Appeals.
                                  Cite as 2015 Ark. App. 14

       First, we note that our review of the record revealed that the trial court sustained the

State’s objection to a statement made by defense counsel during closing argument. Counsel

failed to abstract or address this adverse ruling. Under Rule 4-3(k)(1), before this court may

grant counsel’s motion to withdraw, he must abstract and adequately explain why each

adverse ruling is not a meritorious ground for reversal in his brief, and a failure to do so

requires us to order rebriefing. Sartin v. State, 2010 Ark. 16, 362 S.W.3d 877; Gregory v. State,

2011 Ark. App. 406.

       Second, the abstract we have been provided reflects that a CD containing a portion of

the police interview with Pledger was played in open court; yet there is no copy of the CD

in the addendum as required by our rules. Arkansas Supreme Court Rule 4-2(a)(8) requires

that an appellant’s brief include an addendum consisting of all documents essential to this

court’s resolution of the issues on appeal, including exhibits such as CDs and DVDs.

       Pursuant to Rule 4-2(b)(3), we afford Pledger’s counsel an opportunity to cure these

deficiencies. Counsel is directed to file a substituted abstract, brief, and addendum within

fifteen days from the date of this opinion. Before doing so, we strongly encourage counsel

to carefully review the rules to ensure that no other deficiencies exist.

       Rebriefing ordered; motion to withdraw denied.

       GLADWIN, C.J., and HIXSON, J., agree.

       Phillip A. McGough, P.A., by: Phillip A. McGough, for appellant.

       Dustin McDaniel, Att’y Gen., by: Nicana C. Sherman, Ass’t Att’y Gen., for appellee.




                                               2
Cite as 2015 Ark. App. 14




           3